Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 03/30/2021. Claims 2-4, 8-9, 13, 18-20 and 24-25 cancelled. Claims 1, 5-7, 10-12, 14-17, 21-23 and 26-27 are presented for examination. Applicant submitted IDS on 03/30/21. Applicant’s submission considered and entered.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 10-21 in Remarks, filed 03/04/2020, with respect to claims 1, 5-7, 10-12, 14-17, 21-23 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over OSTERGAARD (US 2018/0255082 A1)  in view of BEN-NOON (US 2017/0093866 A1) , have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1, 5-7, 10-12, 14-17, 21-23 and 26-27  are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, 12, 17 and 23, the prior art of record, specifically OSTERGAARD (US 2018/0255082 A1)  teaches a system comprising: a vehicle platform comprising: a memory configured to manage model management information 
Prior art of record, BEN-NOON (US 2017/0093866 A1) teaches a system comprising: an in-vehicle network including an interface port for connecting an external device to the in-vehicle network; and a security unit connected to the in-vehicle network, the security unit adapted to enable an external device to communicate with the in-vehicle network, over the interface port, based on a security token received from the external device (paragraph 0028, enforcement module or device adapted to monitor, control or otherwise manage communication over an interface port may be, or may ).
However, the prior arts of record fail to teach, make obvious, or suggest, an apparatus comprising: an electronic control unit (ECU) from a plurality of ECUs; detect anomalous driving behavior based on the model and user’s current driving behavior; analyze, using a command pattern model, wherein command pattern model is based, at least in part, on a set of commands from network bus as well as generic command pattern data and hacker command pattern data, and wherein hacker command pattern data corresponds to structure of hacker commands, frequency of hacker commands, or a combination thereof; compare, using the command pattern model, the pattern among the one or more commands to a historical command pattern; and trigger an intrusion alert in response to determining that the pattern among the one or more commands does not match the historical command pattern, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 5-7, 10-12, 14-17, 21-23 and 26-27 are hereby allowed.

Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689